DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/10/2022 has been entered. Claims 1-20 are currently pending. Applicant’s amendments have overcome the objections to the drawings previously set forth in the Non-Final Office Action mailed 02/10/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7-9, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mobrem et al. (US 20150194733 A1), hereinafter referred to as “Mobrem”, in view of Taylor et al. (US 20130207880 A1), hereinafter referred to as “Taylor”.
Regarding claim 1, Mobrem teaches a deployable reflector (figs. 2-3, element 30; para. [0024]) for an antenna, the deployable reflector (figs. 2-3, element 30) comprising: a deployable membrane (figs. 2-3, element 130; para. [0024]) configured to adopt a pre-formed shape in a deployed configuration (figs. 2-3; para. [0049]) and an electrically conductive mesh (figs. 2-3, element 160; para. [0024]) disposed on a surface of the membrane (figs. 2-3, element 130) such that in the deployed configuration, the conductive mesh (figs. 2-3, element 160) adopts the shape of the membrane (figs. 2-3, element 130) and forms a reflective surface of the reflector (figs. 2-3, element 30) (figs. 2-3, para. [0024], [0056]), wherein the electrically conductive mesh (figs. 2-3, element 160) is configured to permit relative lateral movement (para. [0058] – as mesh 160 and membrane 130 are being deployed, their flexible materials are not fully taut, and thus 160 can move laterally relative to 130)  between the electrically conductive mesh (figs. 2-3, element 160) and the membrane during deployment (figs. 2-3, element 130) of the reflector (figs. 2-3, element 30).  
Mobrem does not teach said relative lateral movement comprises movement across a surface of the membrane, and wherein the electrically conductive mesh is configured to permit said relative lateral movement between the electrically conductive mesh and the membrane after the deployable reflector has been deployed.
Taylor teaches said relative lateral movement comprises movement across a surface of the membrane (fig. 1, elements 110 and 130; para. [0032]-[0033]) (para. [0065]-[0067]), and wherein the electrically conductive reflector (fig. 1, element 120; para. [0031]) is configured to permit said relative lateral movement (para. [0067]-[0068]) between the electrically conductive reflector (fig. 1, element 120) and the membrane (fig. 1, elements 110 and 130) after the deployable reflector (fig. 1, element 100; para. [0031]) has been deployed (para. [0067]-[0068]).
Neither reference explicitly teaches said relative lateral movement comprises movement across a surface of the membrane, and wherein the electrically conductive mesh is configured to permit said relative lateral movement between the electrically conductive mesh and the membrane after the deployable reflector has been deployed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Mobrem with the flexible connectors described in Taylor, such that said relative lateral movement comprises movement across a surface of the membrane (Taylor, fig. 1, elements 110 and 130; para. [0032]-[0033]) (Taylor, para. [0065]-[0067]), and wherein the electrically conductive mesh (Mobrem, figs. 2-3, element 160) is configured to permit said relative lateral movement (Taylor, para. [0067]-[0068]) between the electrically conductive mesh (Mobrem, figs. 2-3, element 160) and the membrane (Taylor, fig. 1, elements 110 and 130) after the deployable reflector (Taylor, fig. 1, element 100; para. [0031]) has been deployed (Taylor, para. [0067]-[0068]). Doing so allows for removing undesirable distortions or tuning the reflector to a specific shape (Taylor, para. [0067]).
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the Office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
Regarding claim 2, Mobrem teaches the membrane (figs. 2-3, element 130) comprises an open-cell woven material (fig. 9, para. [0039]).  
Regarding claim 5, Mobrem teaches the electrically conductive mesh (figs. 2-3, element 160) is arranged to be disposed on a convex surface of the deployable membrane (figs. 2-3, element 130) in the deployed configuration, such that during deployment of the reflector (figs. 2-3, element 30) the deployable membrane (figs. 2-3, element 130) presses into and deforms the electrically conductive mesh (figs. 2-3, element 160) into the pre-formed shape (figs. 2-3, para. [0024], [0046]).  
Regarding claim 7, Mobrem teaches a plurality of first connecting members (figs. 10 and 13, element 142; para. [0040]-[0041]) connecting the mesh (figs. 2-3, element 160) to the membrane (figs. 2-3, element 130) (para. [0040]-[0041]).  
Regarding claim 8, Mobrem teaches the mesh (figs. 2-3, element 160).
Mobrem does not teach each first connecting member comprises a flexible connector in the form of a loop wrapped around one or more fibres of the mesh and secured to the membrane.  
Taylor teaches each first connecting member comprises a flexible connector (fig. 11A, element 1100; para. [0065]) in the form of a loop (fig. 11A, element 110, when implemented as a drop tie device as described in para. [0069]) wrapped around one or more fibres of the reflector material (fig. 1, element 120; para. [0031]) and secured to the membrane (fig. 1, elements 110 and 130; para. [0032]) (para. [0066], [0069] – the flexible coupling device implemented as a drop tie device and connecting the reflector and stiffeners).  
Neither reference explicitly teaches each first connecting member comprises a flexible connector in the form of a loop wrapped around one or more fibres of the mesh and secured to the membrane.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Mobrem with the flexible connectors described in Taylor, such that each first connecting member comprises a flexible connector (Taylor, fig. 11A, element 1100; para. [0065]) in the form of a loop (Taylor, fig. 11A, element 1100, when implemented as a drop tie device as described in para. [0069]) wrapped around one or more fibres of the mesh (Mobrem, figs. 2-3, element 160) (Taylor, fig. 1, element 120; para. [0031]) and secured to the membrane (Taylor, fig. 1, elements 110 and 130; para. [0032]) (para. [0066], [0069] – the flexible coupling device implemented as a drop tie device and connecting the reflector and stiffeners).  Doing so allows for minimizing stresses and/or strains in the reflector during deployment (Taylor, para. [0049]).
Regarding claim 9, Mobrem teaches the mesh (figs. 2-3, element 160).
Mobrem does not teach each first connecting member is formed of an elastic material capable of stretching to permit relative lateral movement between the mesh and the membrane.  
Taylor teaches each first connecting member (fig. 11A, element 1100; para. [0065], implemented as a drop tie as described in para. [0069]) is formed of an elastic material capable of stretching to permit relative lateral movement between the reflector material (fig. 1, element 120) and the membrane (figs. 1, elements 110 and 130) (para. [0066], [0069]).  
Neither reference explicitly teaches each first connecting member is formed of an elastic material capable of stretching to permit relative lateral movement between the mesh and the membrane.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Mobrem with the flexible connectors described in Taylor, such that each first connecting member (Taylor, fig. 11A, element 1100; para. [0065], implemented as a drop tie as described in para. [0069]) is formed of an elastic material capable of stretching to permit relative lateral movement between the mesh (Mobrem, figs. 2-3, element 160) and the membrane (Taylor, fig. 1, elements 110 and 130) (Taylor, para. [0066], [0069]).  Doing so allows for minimizing stresses and/or strains in the reflector during deployment (Taylor, para. [0049]).
Regarding claim 11, Mobrem teaches said membrane (figs. 2-3, element 130) is a first membrane (figs. 2-3, element 130), and the electrically conductive mesh (figs. 2-3, element 160) is disposed between the first membrane (figs. 2-3, element 130) and a second membrane (figs. 2-3, element 190; para. [0024]).  
Regarding claim 12, Mobrem teaches a plurality of second connecting members (figs. 2-3, element 200; para. [0024]) passing through the electrically conductive mesh (figs. 2-3, element 160; see detailed view in figs. 12-13 and description in para. [0042], which show second connecting members 200 attached to anchor points 148 on membranes 130 and 190. Anchor point 148 is shown disposed below mesh 160 in fig. 13, requiring second connecting members 200 to go through mesh), each one of the plurality of second connecting members (figs. 2-3, element 200) being connected to the first (figs. 2-3, element 130) and second (figs. 2-3, element 190) membranes to maintain a spacing between the first (figs. 2-3, element 130) and second (figs. 2-3, element 190) membranes during deployment of the reflector (figs. 2-3, element 30) (para. [0052],  [0057]).  
Regarding claim 13, Mobrem teaches the membrane (figs. 2-3, element 130) is configured to provide a continuous three-dimensional curved surface for shaping the electrically conductive mesh (figs. 2-3, element 160)  in the deployed configuration (figs. 2-3, para. [0024], [0038]). 
Regarding claim 14, Mobrem does not teach the deployable reflector configured as a shaped reflector for a contoured-beam antenna, wherein in the deployed configuration the three-dimensional curved surface of the membrane includes a plurality of regions of different curvatures so as to produce a beam having an irregular pattern.  
Taylor teaches the deployable reflector configured as a shaped reflector for a contoured-beam antenna, wherein in the deployed configuration the three-dimensional curved surface of the membrane (fig. 1, elements 110 and 130) includes a plurality of regions of different curvatures (para. [0031] – “the shape-memory reflector 100 may be deployed in any shape, including irregular shapes.” The reflector 100 includes membrane elements 110 and 130, as shown in fig. 1 and stated in para. [0032]. “Any shape, including irregular shapes” includes the limitation “a plurality of regions of different curvatures”.) so as to produce a beam having an irregular pattern.  
The claimed limitations “the deployable reflector…configured as a shaped reflector for a contoured-beam antenna” and “so as to produce a beam having an irregular pattern” are interpreted by the examiner as a result of the limitation “wherein in the deployed configuration the three-dimensional curved surface of the membrane includes a plurality of regions of different curvatures”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus described in Mobrem with the irregular shaped membrane described in Taylor. Doing so allows for the desired radiation pattern. 
Regarding claim 15, Mobrem teaches the deployable reflector (figs. 2-3, element 30) included in an unfurlable antenna (para. [0051], [0053] – the folded state described in para. [0053] and the deployment described in para. [0051] constitute an unfurlable antenna).
Regarding claim 16, Mobrem teaches the unfurlable antenna comprises a backing structure (figs. 2-3, element 32) configured to deploy the deployable reflector (figs. 2-3, element 30) (para. [0030]).  
Regarding claim 17, Mobrem teaches a satellite (para. [0001], [0003]) comprising the deployable reflector (figs. 2-3, element 30).
Regarding claim 20, Mobrem teaches a satellite (para. [0001], [0003]) comprising the deployable reflector (figs. 2-3, element 30).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mobrem in view of Taylor, as applied to claims 1-2 above, and further in view of Kubomura et al. (US 20040009728 A1), hereinafter referred to as “Kubomura”.
Regarding claim 3, the combination of Mobrem and Taylor, as modified, does not teach the open-cell woven material has a triaxial weave structure.  
Kubomura teaches the open-cell woven material (figs. 1-2, element 101; para. [0130], [0132]) has a triaxial weave structure (figs. 1-2, element 101; para. [0130]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Mobrem and Taylor such that the open-cell woven material has a triaxial weave structure, as described in Kubomura. Doing so allows for a light weight and strong material (Kubomura, para. [0001]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mobrem in view of Taylor, as applied to claims 1-2 above, and further in view of Kubomura, and further in view of Clayton et al. (US 20170025745 A1), hereinafter referred to as “Clayton”.
Regarding claim 4, Mobrem teaches the open-cell woven material (figs. 2-3, element 130; fig. 9; para. [0039]).
The combination of Mobrem and Taylor, as modified, does not teach the open-cell woven material comprises a weave of para-aramid fibres embedded in a matrix.
Kubomura teaches the open-cell woven material (fig. 2, elements 101 and 102; para. [0130]-[0132]) comprises a weave of para-aramid fibres (para. [0010], [0209]) embedded in a matrix (para. [0130]-[0131]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Mobrem and Taylor such that the open-cell woven material described in Mobrem includes the para-aramid fibers embedded in a matrix, as described in Kubomura. Doing to allows for a storable, expandable, and high performance system (Kubomura, para. [0221]).
The combination of Mobrem, Taylor, and Kubomura, as modified, does not teach a silicone matrix. 
Clayton teaches a silicone matrix (para. [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Mobrem, Taylor, and Kubomura with the silicone matrix described in Clayton. Doing so allows for a flexible and resilient matrix (Clayton, para. [0035]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mobrem in view of Taylor, as applied to claims 1 and 5 above, and further in view of Grossi et al. (EP 595418 A1), hereinafter referred to as “Grossi”.
Regarding claim 6, the combination of Mobrem and Taylor, as modified, does not teach the membrane is formed of material that is transparent to electromagnetic radiation at radio-frequency wavelengths.  
Grossi teaches the membrane (col. 1, line 10, plastic body) is formed of material that is transparent to electromagnetic radiation at radio-frequency wavelengths (col. 1, lines 9-16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Mobrem and Taylor with the radio-frequency transparent material described in Grossi. Doing so allows for supporting the reflector with a material that does not interfere with radio-frequency waves (Grossi, col. 1, lines 9-16).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mobrem in view of Kubomura et al. (US 20040009728 A1), hereinafter referred to as “Kubomura”, and further in view of Taylor et al. (US 20130207880 A1), hereinafter referred to as “Taylor”.
Regarding claim 18, Mobrem teaches disposing an electrically conductive mesh (figs. 2-3, element 160) on the self-supporting membrane (figs. 2-3, element 130) such that in the deployed configuration, the conductive mesh (figs. 2-3, element 160) adopts the shape of the membrane (figs. 2-3, element 130) and forms a reflective surface of the reflector (figs. 2-3, element 30) (figs. 2-3, para. [0024], [0056]), wherein the electrically conductive mesh (figs. 2-3, element 160) is configured to permit relative lateral movement (para. [0058] – as mesh 160 and membrane 130 are being deployed, their flexible materials are not fully taut, and thus 160 can move laterally relative to 130) between the electrically conductive mesh (figs. 2-3, element 160) and the membrane (figs. 2-3, element 130) during deployment of the reflector (figs. 2-3, element 30).  
Mobrem does not teach pre-forming a deployable self-supporting membrane on a mould, such that in a deployed configuration the membrane adopts the shape of the mould.
Kubomura teaches pre-forming a deployable self-supporting membrane on a mould, such that in a deployed configuration the membrane adopts the shape of the mould (para. [0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Mobrem with the mold described in Kubomura. Doing so allows for a storable, expandable, and high performance system (Kubomura, para. [0221]).
The combination of Mobrem and Kubomura does not teach said relative lateral movement comprises movement across a surface of the membrane, and wherein the electrically conductive mesh is configured to permit said relative lateral movement between the electrically conductive mesh and the membrane after the deployable reflector has been deployed.
Taylor teaches said relative lateral movement comprises movement across a surface of the membrane (fig. 1, elements 110 and 130; para. [0032]-[0033]) (para. [0065]-[0067]), and wherein the electrically conductive reflector (fig. 1, element 120; para. [0031]) is configured to permit said relative lateral movement (para. [0067]-[0068]) between the electrically conductive reflector (fig. 1, element 120) and the membrane (fig. 1, elements 110 and 130) after the deployable reflector (fig. 1, element 100; para. [0031]) has been deployed (para. [0067]-[0068]).
Neither reference explicitly teaches said relative lateral movement comprises movement across a surface of the membrane, and wherein the electrically conductive mesh is configured to permit said relative lateral movement between the electrically conductive mesh and the membrane after the deployable reflector has been deployed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Mobrem and Kubomura to include the flexible connectors described in Taylor, such that said relative lateral movement comprises movement across a surface of the membrane (Taylor, fig. 1, elements 110 and 130; para. [0032]-[0033]) (Taylor, para. [0065]-[0067]), and wherein the electrically conductive mesh (Mobrem, figs. 2-3, element 160) is configured to permit said relative lateral movement (Taylor, para. [0067]-[0068]) between the electrically conductive mesh (Mobrem, figs. 2-3, element 160) and the membrane (Taylor, fig. 1, elements 110 and 130) after the deployable reflector (Taylor, fig. 1, element 100; para. [0031]) has been deployed (Taylor, para. [0067]-[0068]). Doing so allows for removing undesirable distortions or tuning the reflector to a specific shape (Taylor, para. [0067]).
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the Office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
Regarding claim 19, Mobrem does not teach pre-forming the deployable membrane comprises: laying an open-cell woven material on the mould; applying a gel to the open-cell woven material, before or after laying the open-cell woven material on the mould; and curing the gel to form a solid matrix around the open-cell woven material, whilst the membrane remains on the mould.  
Kubomura teaches pre-forming the deployable membrane comprises: laying an open-cell woven material (fig. 1, element 101) on the mould (para. [0116]); applying a gel (para. [0116] “impregnating with a resin”) to the open-cell woven material, before or after laying the open-cell woven material on the mould; and curing the gel to form a solid matrix around the open-cell woven material, whilst the membrane remains on the mould (para. [0116] “The prepreg is laid-up in a mold followed by curing, and thereby a molded body is obtained”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Mobrem and Taylor with pre-forming the deployable membrane, as described in Kubomura. Doing to allows for a storable, expandable, and high performance system (Kubomura, para. [0221]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 regarding the rejections under 35 U.S.C. 102 previously set forth in the Non-Final Office Action mailed 02/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 06/10/2022, with respect to the rejection of claims 8-9 and 14  under 35 U.S.C. 103 previously set forth in the Non-Final Office Action mailed 02/10/2022, have been fully considered but they are not persuasive. 

On p. 10 of Remarks filed 06/10/2022, Applicant argues that Taylor et al. (US 20130207880 A1) teaches away from claims 1 and 18, as amended. The basis for this argument is paragraphs [0066] and [0069] in Taylor, which describe an embodiment where the reflector is locked to the backing structure in the deployed state. 
The Examiner respectfully disagrees. Teaching an embodiment different from the claimed embodiment does not constitute teaching away from the invention. See MPEP 2141.02, Section VI:
However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Furthermore, Taylor explicitly teaches that the reflector can be moved in the deployed state (para. [0067]-[0068]), as explained in the rejection of claims 1 and 18 above.

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 10, patentability exists, at least in part, with the claimed features of a length of the loop in each first connecting member is longer than a minimum distance required to encircle the one or more fibres of the mesh, such that slack in the loop can be taken up during relative lateral movement between the mesh and the membrane. The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Taylor teaches of a length of the loop in each first connecting member and relative lateral movement between the mesh and the membrane, but does not teach each first connecting member is longer than a minimum distance required to encircle the one or more fibres of the mesh, such that slack in the loop can be taken up during relative lateral movement between the mesh and the membrane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
08/16/2022